IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 DAVID WALTER,                             No. 82139-3-I

                      Respondent,          DIVISION ONE

               v.                          PUBLISHED OPINION

 SPEE WEST CONSTRUCTION
 CO., a Washington Corporation
 and general contractor,

                      Appellant,

 FIDELITY & DEPOSIT CO OF MD,

                      Defendant.

       SMITH, J. — David Walter was working in a trench at a construction site

when an excavator bucket crushed his leg. He sued Spee West Construction

Co. for negligence, and a jury found that Spee West’s negligence was a

proximate cause of Walter’s injury, that Walter’s non-economic damages totaled

$4.5 million, and that Walter was 10 percent contributorily negligent. Spee West

appeals, challenging the court’s decision not to give an implied assumption of the

risk jury instruction and its decision to give a lighting-up instruction. Because the

assumption of the risk instruction was not warranted and the lighting-up

instruction was supported by substantial evidence, we affirm.

                                       FACTS

       In April 2018, Spee West was working on a construction project at Mt. Si

High School, and subcontracted with Continental Dirt Contractors for utilities
No. 82139-3-I/2


installation. Walter, who had 15 years of construction experience, was offered a

job as a pipe-layer for Continental Dirt and began work on April 11. On that day,

he met with his foreman and the other members of the Continental Dirt crew, and

worked most of the day with Scott White, an excavator operator, fixing cracks in

the sewer line at an excavation site.

       On Walter’s second day on the job, he again worked with White, digging a

second excavation site to install a plug in the sewer line. Walter finished that

project while White moved to a third site, and then Walter went and joined him.

At the third excavation site, the goal was to remove a sewer line. White used the

excavator to dig down to the sewer line and Walter helped install a trench box, a

piece of equipment used to protect workers from a possible trench cave-in. The

trench box consisted of two eight feet tall side panels separated by spreader bars

used to keep the walls apart. Once the trench box was installed, Walter’s

foreman told him to go into the trench to dig down and install a pump. Walter got

into the trench and began digging at the farthest point in the trench from the

excavator, where the concrete column from under a manhole served as a wall.

He dug out a pile of debris and signaled for White to remove it, which White did.

       When White brought the excavator bucket back, Walter signaled for it to

go down, anticipating that White would continue digging at the other end of the

trench, closer to the excavator. Instead, White brought the bucket all the way

down and smashed it into the concrete pipe. Smashing the concrete and

removing it was the planned method for removing the sewer line, but Walter had




                                             2
No. 82139-3-I/3


not realized the plan until White brought the bucket down. 1 Once Walter saw

what White was doing, he “got onboard.” White brought the bucket up again, and

Walter stepped back against the spreader bars at the end of the trench box, in a

place where he could see and be seen by White, and signaled for the bucket to

come closer. Walter testified as to what happened next: “so the bucket had

come up, it’s coming in. And then I told him, ‘Down,’ and I told him ‘Down, down.’

And when I glanced up to see if he was looking at me, it looked like he was

looking at [the excavator bucket’s] teeth, not me.” The bucket continued coming

closer and started crushing Walter‘s legs against the spreader bars. Walter

began feeling a “terrible” pain and started screaming until the pressure of the

bucket released.

       White, the only other witness to this event, testified that he could not see

Walter at the time of the accident, that he was looking at the front of his bucket,

and that he thought it was the curling of the bucket, not a movement forward, that

crushed Walter’s legs. He also testified that the work had been proceeding

safely up until that point and that there was no reason for Walter to feel unsafe in

the thirty minutes leading up to the injury.

       Following the accident, Walter was taken to the emergency room and

stayed in the hospital for three days before being discharged with a knee brace

and crutches. An MRI 2 indicated a hole in the cartilage behind his kneecap, a




       1   While there was some evidence that a person did not need to be in the
trench while a pipe was being removed in this way, there was also evidence that
it is a common practice.
         2 Magnetic resonance imaging.



                                               3
No. 82139-3-I/4


tear on the meniscus, bruising of the bones, fluid, and muscle strains. Walter’s

pain did not improve with physical therapy and he was referred to an orthopedic

surgeon. Walter had surgery in December 2018, which helped, but his pain

continued to get worse. Walter was eventually cleared to return to work in June

2019, but had to take a job as an excavator operator, rather than a pipe-layer,

because of the pain in his knee.

       In December 2019, Walter sued Spee West for negligence. The case

proceeded to a jury trial in September 2020. Evidence at trial established that

standard procedure is for the person in the trench to direct the excavator with

hand signals and that the excavator operator is supposed to stop moving the

bucket if they lose sight of the hand signals. The parties introduced evidence of

certain abnormalities at the construction site—the trench box was at an angle,

not level; White was using a larger than usual excavation bucket—but ultimately

Walter’s theory of the case was that Spee West, through White, was negligent

through its failure to follow Walter’s hand signals and continuing to move the

excavator without looking at his hand signals.

       Walter’s medical expert, Dr. David Spanier, testified that the accident

banged the bones in Walter’s left knee together, causing bruising of the bone and

a hole in the cartilage behind his left kneecap which was the source of Walter’s

pain. Dr. Spanier also testified that the accident caused a tear in Walter’s

meniscus that caused his knee to lock and buckle, but that this problem had

ultimately been resolved with surgery. Spee West’s medical expert, Dr. Alan

Brown, opined that Walter’s pain was probably not related to the excavator




                                            4
No. 82139-3-I/5


accident. Dr. Brown also testified that the cartilage defect had been present

since a 2005 soccer injury and that the defect was not caused by the 2018

accident.

       At the end of trial, Spee West proposed an implied assumption of the risk

jury instruction. The court declined to give the instruction, finding that there was

not substantial evidence that Walter had released Spee West from its duty of

care. Over Spee West’s objection, the court did give the jury a lighting-up

instruction, which provided,

       If your verdict is for the [p]laintiff, and if you find that:

       (1) before this occurrence the [p]laintiff had a bodily or mental
       condition that was not causing pain or disability; and

       (2) because of this occurrence the pre-existing condition was
       lighted up or made active,

       Then you should consider the lighting up and any other injuries that
       were proximately caused by the occurrence.

       The jury found that Spee West was negligent, that its negligence was a

proximate cause of injury to Walter, and that Walter’s non-economic damages

totaled $4.5 million. It also found that Walter was negligent and that 10 percent

of the negligence was attributable to Walter.

       Spee West appeals.

                                        ANALYSIS

                                   Standard of Review

       “The general test for reviewing jury instructions is whether the instructions,

read as a whole, allow counsel to argue their theory of the case, are not



                                                 5
No. 82139-3-I/6


misleading, and properly inform the trier of fact of the applicable law.” Kirk v.

Wash. State Univ., 109 Wn.2d 448, 460, 746 P.2d 285 (1987). We review

alleged legal errors in a jury instruction de novo. In re Det. of Taylor-Rose, 199

Wn. App. 866, 880, 401 P.3d 357 (2017). However, “[w]e review a trial court’s

decision to give a requested jury instruction for an abuse of discretion.” Fox v.

Evans, 127 Wn. App. 300, 304, 111 P.3d 267 (2005). The court should instruct

the jury on theories that are supported by evidence, but if a theory lacks

substantial evidence, the court must not instruct the jury on it. State v. Hoffman,

116 Wn.2d 51, 111, 804 P.2d 577 (1991); Fergen v. Sestero, 174 Wn. App. 393,

397, 298 P.3d 782 (2013), aff’d, 182 Wn.2d 794, 346 P.3d 708 (2015).

“Substantial evidence” in this context means that the theory “ ‘rise[s] above

speculation and conjecture.’ ” Fergen, 174 Wn. App. at 397 (quoting Bd. of

Regents of the Univ. of Wash. v. Frederick & Nelson, 90 Wn.2d 82, 86, 579 P.2d

346 (1978)). In evaluating whether substantial evidence supports an instruction,

we view the evidence in the light most favorable to the party requesting the

instruction. State v. Fernandez-Medina, 141 Wn.2d 448, 455-56, 6 P.3d 1150

(2000). “[A]n erroneous jury instruction is not grounds for reversal unless it

affects or presumptively affects the outcome of the trial.” Torno v. Hayek, 133

Wn. App. 244, 253, 135 P.3d 536 (2006).

                  Implied Primary Assumption of Risk Instruction

       Spee West challenges the court’s decision to not instruct the jury on

implied primary assumption of the risk. We conclude that substantial evidence




                                             6
No. 82139-3-I/7


did not support the instruction, and that therefore, the court did not err by not

giving it.

        Implied primary assumption of the risk is a bar to recovery in cases where

the “plaintiff consented—before any act by the defendant—to relieve the

defendant of any duty regarding a specific known hazard.” Lascheid v. City of

Kennewick, 137 Wn. App. 633, 641, 154 P.3d 307 (2007). Unlike contributory

negligence, wherein a person’s unreasonable assumption of the risk

proportionally reduces their right to recover, implied primary assumption of the

risk is a complete bar to recovery because the plaintiff has entirely negated the

defendant’s duty with regard to the risks assumed. Scott v. Pac. W. Mtn. Resort,

119 Wn.2d 484, 498-99, 834 P.2d 6 (1992). To warrant the instruction, “[t]he

evidence must show the plaintiff (1) had full subjective understanding (2) of the

presence and nature of the specific risk, and (3) voluntarily chose to encounter

the risk.” Kirk, 109 Wn.2d at 453.

        Here, Spee West contends that Walter was aware that pipe laying

involves the risk of getting hit by an excavator bucket and that he voluntarily

encountered this risk. Specifically, Spee West contends he voluntarily

encountered the risk when he continued work despite being surprised by the pipe

removal plan and the bucket size and when he signaled for the excavator bucket

to come nearer to him. However, Walter did not suggest that an unclear plan for

removing the pipe or the unavailability of a smaller bucket caused the accident,

but instead only contended that, “if [Walter’s] hand signals had been followed,




                                              7
No. 82139-3-I/8


there would have been no injury.” 3 There was no substantial evidence that the

excavator operator not following hand signals is a risk inherent in and necessary

to pipe laying, and Spee West does not contend that it did not have the duty to

follow Walter’s hand signals. Instead, it argues that it was Walter’s hand signals

that brought the excavator bucket so dangerously close to him. This underlying

factual issue—whether Spee West was negligent because White did not follow

Walter’s hand signals or whether White did follow the hand signals and therefore

Spee West was not negligent—was appropriately put before the jury. Kirk, 109

Wn.2d at 454-55, 457 (trial court did not err by rejecting primary assumption of

the risk instruction because although plaintiff may have assumed some risks

inherent to cheerleading, defendant remained liable to the extent the plaintiff’s

injuries resulted from other risks, such as negligent coaching). A contributory

negligence instruction was appropriate because there was evidence that Walter

assumed the risks that are inherent in pipe-laying, but Spee West failed to put

forward any evidence that Walter consented to the specific risk of the excavator

operator ignoring his hand signals. See Scott, 119 Wn.2d at 503 (no implied

assumption of the risk because, while plaintiff in skiing accident “did assume the

risks inherent in the sport[,] . . . he did not assume the alleged negligence of the

operator.”). Therefore, the trial court did not err by rejecting Spee West’s

assumption of the risk instruction.




       3  In closing arguments, Walter told the jury, “When [Spee West was]
negligent in not following his hand signals and proceeding after they didn’t see
him and crushed his knee, that is why he has all of these symptoms for the rest
of his life. There’s nothing else.”


                                             8
No. 82139-3-I/9


       Spee West disagrees and contends that this case is analogous to Reed-

Jennings v. Baseball Club of Seattle, 188 Wn. App. 320, 351 P.3d 887 (2015). In

that case, Reed-Jennings was hit by a foul ball during batting practice before a

Seattle Mariners baseball game. Reed-Jennings, 188 Wn. App. at 324.

Although Reed-Jennings contended that “she did not fully subjectively

understand the specific risk that she could be hit and injured by a foul ball sitting

in an unscreened seat during batting practice when multiple batted balls are

simultaneously in play,” we noted that she was familiar with baseball games,

chose to sit in an unscreened section, knew foul balls could and did reach the

stands where she was sitting, and that she had wanted a foul ball to come near

her. Reed-Jennings, 188 Wn. App. at 334-35. We concluded that Reed-

Jennings “subjectively appreciated the risk of foul balls and she voluntarily chose

to encounter that risk,” and that the “specific mechanism of the foul ball entering

the stands ha[d] no bearing on the outcome.” Reed-Jennings, 188 Wn. App. at

335-36.

       In this case, by contrast, Walter was not voluntarily choosing to encounter

the risk of being crushed and he is not merely challenging the specific

mechanism of his injury. Unlike Reed-Jennings and the foul balls, he anticipated

that he would be in control of the excavator and did not consent to relinquishing

that control. White agreed at trial that “the man in the trench is the boss” and that

as an excavator operator, he was supposed to always follow Walter’s hand

signals. Thus, while Walter might have assumed some risks inherent to pipe-

laying, he did not assume the risk of Spee West’s negligent operation of the




                                              9
No. 82139-3-I/10


excavator. Kirk, 109 Wn.2d at 454-55, 457. Spee West remains liable for the

risks resulting from that negligent operation.

                               Lighting-Up Instruction

       Spee West next challenges the court’s decision to give a lighting-up jury

instruction on the grounds that there was no evidence that a preexisting condition

was lit up by the accident. We conclude that the court did not abuse its

discretion by giving this instruction.

       If an “injury lights up or makes active a latent or quiescent infirmity or

weakened physical condition occasioned by disease, then the resulting disability

is to be attributed to the injury, and not to the preexisting physical condition.”

Zavala v. Twin City Foods, 185 Wn. App. 838, 860, 343 P.3d 761 (2015); see

also Harris v. Drake, 152 Wn.2d 480, 494, 99 P.3d 872 (2004) (“When an

accident lights up and makes active a preexisting condition that was dormant and

asymptomatic immediately prior to the accident, the preexisting condition is not a

proximate cause of the resulting damages.”). Put another way, the plaintiff’s

“previous physical condition . . . is immaterial and recovery may be had for the

full disability independent of any preexisting or congenital weakness if the

[plaintiff’s] prior physical condition is not deemed the cause of the injury but

merely a condition on which the real cause operated.” Zavala, 185 Wn. App. at

860-61.

       Here, Spee West concedes that there was some evidence that Walter had

a preexisting condition and that it was not actively causing pain or disability

before the accident, but contends that the evidence did not establish on a more




                                              10
No. 82139-3-I/11


probable than not basis that the preexisting condition was lit up by the accident.

However, viewed in the light most favorable to Walter, substantial evidence

supports this element of lighting-up. Dr. Spanier and Dr. Brown both testified that

after the accident, Walter had a hole in the cartilage behind his left kneecap.

Unlike Dr. Spanier, Dr. Brown testified that this defect had existed in that location

on Walter’s cartilage since 2005 and that it was not caused by the 2018 accident.

Dr. Spanier, on the other hand, testified that the hole was the source of the pain

in Walter’s knee, and that after the 2018 accident, there was bruising in the

kneecap that lined up with the defect, consistent with bones banging together

where the defect was. Dr. Spanier also testified to other factors that indicated

that the 2018 accident had caused Walter’s pain, such as the fact that in 2020,

the cartilage around that same area of the knee cap had softened. The jury was

not required to accept or reject either witness’s testimony in its entirety, and

could rely on any testimony, regardless of which party introduced it. Brewer v.

Copeland, 86 Wn.2d 58, 74, 542 P.2d 445 (1975); Whitchurch v. McBride, 63

Wn. App. 272, 275, 818 P.2d 622 (1991). Thus, although no doctor testified that

Walter had a preexisting defect in his kneecap cartilage that began causing pain

as a result of the 2018 accident, the jury could believe Dr. Brown’s testimony that

the defect was preexisting and Dr. Spanier’s testimony that the same area was

banged by bones during the accident and was subsequently the source of his

pain. 4 This is sufficient evidence from which the jury could find that the 2018



       4 Spee West contends that there was insufficient evidence that the
accident lit up a preexisting defect because Dr. Brown only testified that it was
“[p]ossible” that his preexisting problem was causing his pain. However, the


                                             11
No. 82139-3-I/12


accident lit up a preexisting defect. Because the evidence supporting the theory

rises above speculation and conjecture, the court did not abuse its discretion by

giving the lighting-up instruction. Fergen, 174 Wn. App. at 397. 5

       We affirm.




WE CONCUR:




combined testimony from Dr. Brown that that portion of Walter’s cartilage had a
preexisting defect, and from Dr. Spanier that that spot of the cartilage was injured
during the accident and was the source of Walter’s pain, is what provides the
most compelling support for this theory. This testimony was given on a more-
probable-than-not basis.
       5 Moreover, we note that any error would be harmless. The lighting-up

instruction served to make clear to the jury that causation could not be negated
merely by the presence of a dormant preexisting condition. Harris v. Drake, 116
Wn. App. 261, 288, 65 P.3d 350 (2003), aff’d, 152 Wn.2d 480, 99 P.3d 872, is
instructive. In that case, Division Two held that the trial court did not err by
excluding evidence of a preexisting condition because the condition was dormant
and asymptomatic prior to the accident. Harris, 116 Wn. App. at 288. The
existence of the condition “had no tendency to prove a fact of consequence to
the action” because it could not serve to negate causation. Harris, 116 Wn. App.
at 288. Similarly, here, Spee West does not contend that Walter’s 2005 injury
was symptomatic before the 2018 accident, and so the 2005 injury does not have
any impact on the ultimate issue of whether the 2018 injury was the proximate
cause of Walter’s pain and suffering. The jury found that Spee West’s
negligence caused Walter’s pain and suffering, and both parties agree that
Walter’s 2005 injury cannot negate that causation.


                                            12